                       Case
                        Case1:18-cv-01803-MCC
                             1:18-cv-01803-YK Document
                                               Document88
                                                        88 Filed
                                                            Filed02/24/21
                                                                  02/26/21 Page
                                                                            Page11ofof11
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Middle District
                                                        __________        of Pennsylvania
                                                                    District of __________

 RICHARD H. REILLY/Estate of VERONIQUE HENRY                                    )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No. 1:18-cv-1803-YK
                      YORK COUNTY, et al.                                       )
                               Defendant                                        )



             NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                           Dates

 Plaintiff                                                        s/Leticia Chavez-Freed, Esquire                                 02/24/2021

 Plaintiff                                                        s/Joshua A. Anstine, Esquire                                    02/24/2021

 York County Defendants                                           s/Donald L. Reihart, Esquire                                    02/24/2021

 PrimeCare Medical Defendants                                     s/John R. Ninosky, Esquire                                      02/24/2021

                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:        2/26/21                                                                s/ Yvette Kane
                                                                                                     District Judge’s signature


                                                                                             Judge Yvette Kane
                                                                                                      Printed name and title


Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
